EXHIBIT 32 Certificate pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002 In connection with the Quarterly Report of CURAEGIS TECHNOLOGIES, INC., Inc. (“CURAEGIS TECHNOLOGIES, INC.”) on Form 10-Q for the period ending June 30, 2016 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), Richard A. Kaplan, chief executive officer and principal accounting officer, of CURAEGIS TECHNOLOGIES, INC., Inc. certifies, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of CURAEGIS TECHNOLOGIES, INC., Inc. August 11, 2016 /s/ Richard A. Kaplan Richard A. Kaplan Chief Executive Officer August 11, 2016 /s/ Kathleen A. Browne Kathleen A. Browne Principal Accounting Officer Issuer Statement A signed original of this written statement required by Section906 has been provided to CURAEGIS TECHNOLOGIES, INC., Inc. and will be retained by CURAEGIS TECHNOLOGIES, INC., Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
